Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 21, the phrase “comprised of coal leachate and or precipitate” should be “comprised of coal leachate and/or precipitate.” 
Allowable Subject Matter
Claims 21, 22, and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach in the process for concentrating rare earth materials from a coal leachate or precipitate feedstock that the precipitated rare earth metals should be re-dissolved in a smaller volume of the filtrate. Dreisinger does teach the process for recovering rare earths in an acid leach and then the rare earth is precipitated. 
In claim 21, step e) “the re-dissolved filtrate” is interpreted to mean the re-dissolved rare earth metals in the filtrate. 
In claims 29 and 33, these claims are interpreted as adding acid to the filtrate because the filtrate must be used for the re-dissolution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA S SWAIN/Primary Examiner, Art Unit 1732